Exhibit THIS SECURITY AGREEMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE TERMS OF A THIRD AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH AMONG THE AGENT OF THE SECURED PARTIES, THE AGENT OF THE HOLDERS OF THE SERIES A 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES B 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES C 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES D 6% SECURED CONVERTIBLE PROMISSORY NOTES AND THE SERIES E 6% SECURED CONVERTIBLE PROMISSORY NOTES AND SAND HILL FINANCE, LLC. SECURITY AGREEMENT This SECURITY AGREEMENT is made as of June 26, 2009 among BlueLine Capital Partners, LP, a Delaware limited partnership with an office located at 4115 Blackhawk Plaza Circle, Suite 100, Danville, CA94596, as agent (hereinafter, in such capacity, the “Agent”) for itself and the other lenders listed on the signature page hereto (hereinafter, collectively, the “Secured Parties”), and AXS-One Inc., a Delaware corporation with its chief executive office located at 301 Route 17 North, Rutherford, NJ07070 (the “Debtor”). W I T N E S S E T H: WHEREAS, on the date hereof, the Debtor has issued in favor of each of the Secured Parties, Series 2009 5% Secured Convertible Promissory Notes (each a “Note” and collectively the “Notes”), in the aggregate principal amount of up to Two Hundred and Fifty Thousand Dollars ($250,000); such Notes have been issued pursuant to the terms of a Standby Convertible Note Purchase Agreement (the “Purchase Agreement”) of even date herewith among the Debtor and the Secured Parties; and WHEREAS, it is a condition precedent to the Secured Parties’ making any loans under the Purchase Agreement and the Notes that the Debtor execute and deliver to the Secured Parties this Security Agreement; NOW, THEREFORE, in consideration of the premises and to induce the Secured Parties to extend the loans to the Debtor pursuant to the Notes, the Debtor hereby agrees with the Secured Parties as follows: 1.Defined Terms. (a)Unless otherwise defined herein, (i) terms which are defined in the Notes and used herein shall have the meanings ascribed to such terms in the Notes, and (ii) terms which are defined in the Purchase Agreement and used herein shall have the meanings ascribed to such terms in the Purchase Agreement. (b)The following terms which are defined in Article 9 are used herein as so defined:Accessions, Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General Intangibles, Goods, Instruments, Inventory, Investment Property, Letters of Credit, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Promissory Notes, Software and Supporting Obligations. (c)The following terms shall have the following meanings: “Article 9” means Article 9 of the Code as in effect from time to time. “Code” means the Uniform Commercial Code as from time to time in effect in the State of
